Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination an electronic oil pump having the recited elements, including:
a motor shaft which extends in parallel with an axial direction, 
the axial direction extending from a first axial end of the electronic oil pump to a second axial end of the electronic oil pump; 
the control board includes 
a power supply input portion, 
a power supply output portion, 
a first surface on which electronic components are mounted, and 
a second surface opposite to the first surface, and is in a posture in which the first surface and the second surface of the control board extend in parallel with the axial direction; 
a terminal of the bus bar is on one side of the main body opposed to the first axial end of the electronic oil pump; and 
the drive circuit is between the power supply input portion and the power supply Application No. 16/790,771January 3, 2022Reply to the Office Action dated October 4, 2021Page 3 of 10output portion in the axial direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747